Entered: March 5th, 2019
                           Case 18-23882      Doc 232     Filed 03/05/19      Page 1 of 32
Signed: March 5th, 2019




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF MARYLAND
                                                 at Greenbelt

          In re:                                          *   Case No. 18-23882-TJC
          Redox Power Systems, LLC                        *   Chapter    11
                                Debtor                    *
           *          *     *       *     *      *        *     *       *       *      *       *       *

                                         MEMORANDUM OF DECISION

                   Debtor Redox Power Systems, LLC, seeks confirmation of its chapter 11 plan. The plan

         presents a straightforward capital structure and simple reorganization scheme. The debtor has no

         prepetition secured claims. As pertinent here, Class Three unsecured creditors will be paid 20%

         of their claims unless they choose to accept a pro rata share of the reorganized debtor’s equity.

         Class Three has accepted the plan. Class Four are the equity interests, which are eliminated

         under the plan. Class Four has not accepted the plan. The plan is funded by Rich Clay, who will

         make a capital contribution to the reorganized debtor of $1,960,000. He will own the equity

         interests in the reorganized debtor along with those Class Three claimants who choose to convert

         their debt to equity.

                   Warren Citrin and Robert Thurber object to the plan. They each hold unsecured claims

         of $126,470, and together contributed $4,100,000 of equity to the debtor prior to 2015. They

         have been involved in, by their own characterization, “never ending” litigation with the debtor


                                                          1
                   Case 18-23882           Doc 232        Filed 03/05/19        Page 2 of 32



for years. Mr. Citrin and Mr. Thurber raise five objections to the plan. They contend the filing

of the plan was not authorized in accordance with Maryland law, and therefore fails to meet the

requirements of 11 U.S.C. §1129(a)(2). They also contend the plan was not filed in good faith as

required by §1129(a)(3), fails to meet the best interest of creditors test as required by

§1129(a)(7), and is not feasible as required by §1129(a)(11). They contend the plan is not fair

and equitable to Class Four, and therefore the plan cannot be crammed down under §1129(b)(2).1

Finally, Mr. Citrin argues that his proposal to acquire the debtor made over the course of the

four-day confirmation hearing should be accepted because it provides a better recovery to

creditors than the plan.

         The court concludes that the debtor has met the requirements for confirmation of the

plan, and overrules the objections to confirmation raised by Mr. Citrin and Mr. Thurber. The

court also concludes that Mr. Citrin’s proposal is subject to conditions that render it too

speculative to be selected over the certainty of the plan.

         The court has jurisdiction over this matter pursuant to 28 U.S.C. §§1334 and 157(a). The

court has authority to enter a final judgment under 28 U.S.C. §§157(b)(2)(L) and consistent with

the standards of Stern v. Marshall, 564 U.S. 1058 (2011).

                                                Findings of Fact

         On October 19, 2018, the debtor filed for Chapter 11 relief. Since then, the debtor has

continued in possession of its assets and the management of its business as debtor-in-possession

pursuant to 11 U.S.C. §§1107 and 1108. The debtor was created in 2012 by its five founding

members, Mr. Citrin, Mr. Thurber, David Buscher, Dr. Eric Wachsman and Dr. Bryan

Blackburn. Since its inception, the debtor has been in the process of developing (with the

ultimate goal of marketing) technology related to low temperature oxide fuel cells.

1
 Unless otherwise noted, all statutory references herein are to the Bankruptcy Code, 11 U.S.C. §101, et seq., as
currently in effect.
                                                           2
                   Case 18-23882           Doc 232        Filed 03/05/19        Page 3 of 32



The Debtor’s Plan and Financial Resources.

         For reasons that shall become apparent, the debtor filed its reorganization plan and

disclosure statement on the petition date (ECF 11 and 12) and sought a confirmation hearing no

later than December 2018. The amended plan (ECF 221) groups the claims and interests into

four classes: Class One consists of priority claims, of which there are none. Class Two is the

debtor-in-possession loan made by Mr. Clay (the “DIP Loan”). Under the plan, the DIP Loan is

either paid in full or Mr. Clay can elect to convert it to equity in the reorganized debtor. Class

Three consists of general unsecured claims. Class Three general unsecured creditors will be paid

20% of their claims on the first anniversary of the effective date unless they choose to accept a

pro rata share of the reorganized debtor’s equity. All noninsider unsecured creditors who voted

have accepted the plan, other than Mr. Citrin and Mr. Thurber. Class Four consists of the equity

interests; they are eliminated under the plan. Three equity holders, who also were among the

five founding members, Mr. Citrin, Mr. Thurber and Dr. Wachsman, voted against the plan.

         Mr. Clay, individually or through Orbis Non Sufficit, LP (“Orbis”)—an entity he owns—

has three claims against the debtor: (1) the DIP Loan with an outstanding balance of $473,626;

(2) a prepetition Class Three claim of $416,975.48; and (3) a prepetition Class Three claim of

$2,125,000 held by Orbis. He has elected to take equity in exchange for all three claims. Four

other Class Three creditors elected to convert their claims to equity: Mr. Buscher ($629,998.21)2;

Kelly-Dorsey, PA ($235,075.69); the University of Maryland ($594,604.28) and Mr. Citrin

($126,470.74). Debtor’s Ex. (“DX”) 8 at 2. Thus, the equity in the reorganized debtor will be

held by Mr. Clay, Orbis, and the creditors who chose equity rather than the 20% payout.

         In addition, Mr. Clay will provide a $1,960,000 capital contribution to the reorganized


2
  Mr. Buscher is the debtor’s Chief Operating Officer. Mr. Citrin and Mr. Thurber filed an objection to this claim
and that will need to be resolved. Mr. Buscher also has filed a claim in the amount of $20,770.78, for which no
objection has been filed. He chose the 20% payment for this claim.
                                                          3
                 Case 18-23882       Doc 232     Filed 03/05/19     Page 4 of 32



debtor on the plan’s effective date. For that contribution, he will receive no additional equity

percentage in the reorganized debtor than he will receive under the plan based on the pro rata

conversion of the claims to equity. The $1,960,000 capital contribution will be used to pay

administrative claims, the unsecured creditors who will be paid 20% of their claims, other costs,

and the balance will be used for working capital going forward.

       The debtor has no products that function or are available to sell or license to customers.

Rather, its source of revenue is from cooperative agreements with the U.S. government,

primarily if not exclusively, the Department of Energy. The government provides funds for the

continued development of the debtor’s technology based on a percentage reimbursement

agreement. The debtor submits reports on its work and the government reimburses the debtor for

the appropriate percentage of the costs, depending on the particular agreement. The debtor must

fund the expenses not covered by the agreement. As described further in the discussion of the

best interest of creditors test, the debtor is approximately a year away from having a raw

prototype it can demonstrate to customers.

       From the beginning of this case, the debtor’s ability to remain a going concern past

February or March 2019 has been in serious doubt. Early in the case, the debtor obtained the

DIP Loan from Mr. Clay pursuant to a motion for post-petition debtor-in-possession financing.

See ECF 6. The debtor established it would not be able to remain viable but for the DIP Loan,

which was expected to carry the debtor only through about February or March 2019. Mr. Clay

was willing to provide the DIP Loan because the debtor’s plan allows him to gain control of the

debtor. He would not have provided the DIP Loan unless that was the case. If the plan is not

confirmed, he will provide no further interim financing and will withdraw his offer to provide

additional capital.

       The debtor’s lack of cash resources was also the subject of testimony by its Chief

                                                 4
                 Case 18-23882        Doc 232      Filed 03/05/19      Page 5 of 32



Executive Officer, Craig Dye, which the court accepted, at a hearing on January 11, 2019. Mr.

Dye again testified at the confirmation hearing on this subject, and did so at some length. He

established that the debtor has been able to continue operations only because of the DIP Loan,

and had made a request to draw the last available funds prior to the hearing. Currently, the

debtor has the ability barely to meet its March 6 payroll and likely will run out of cash once

current obligations are paid.

        For this reason, the debtor filed its plan and disclosure statement on the petition date. It

sought a confirmation hearing at the earliest available date in December 2018. Mr. Citrin and

Mr. Thurber objected to that timetable, arguing it deprived them of the ability to prepare their

objection to the plan. To accommodate Mr. Citrin and Mr. Thurber’s request for time to prepare

their objection, the court put off the confirmation to the latest date that the hearing could be held

consistent with the debtor’s cash resources. The confirmation hearing was held February 19, 22,

25, and 26, 2019. The University of Maryland and Mr. Citrin and Mr. Thurber filed post-hearing

briefs on February 27 and March 1, and the matter is ripe for resolution.

The Prepetition Litigation Between the Parties.

        There has been a five-year history of litigation between the debtor and certain directors,

on the one hand, and Mr. Citrin and Mr. Thurber, on the other, involving four lawsuits in state

court. As appears to this court, the disputes stem from the consequences of the debtor’s inability

to develop successfully its technology. In 2014, after contributing $4.1 million to the debtor, Mr.

Citrin and Mr. Thurber determined they would not provide additional funds unless they were

given 51% of the voting rights of the company. DX 24. The other members of the Board

refused that request. There followed lawsuits and disputed corporate actions that continue to this

day. To the extent the state court litigation is relevant to the issues before this court, it will be

addressed below.

                                                   5
                Case 18-23882        Doc 232      Filed 03/05/19     Page 6 of 32



Mr. Clay’s and Orbis’s Transactions with the Debtor.

       Between March and November 2014, Mr. Clay made four loans to the debtor totaling

$375,000, with a current balance of $416,975.48 (the “Clay 2014 Loans”). Mr. Citrin and Mr.

Thurber’s Ex. (“C/T EX”) 8. The Clay 2014 Loans are evidenced by promissory notes bearing

interest at 4%, with an open-ended term payable upon the occurrence of various events. Id. The

notes contain a nonwaiver provision. No payment has been made on the Clay 2014 Loans.

       In March 2017, Mr. Clay, acting through Orbis, entered into a Series A Convertible

Preferred Units Purchase Agreement (the “Preferred Agreement”). C/T EX 7. The Preferred

Agreement provided that Orbis would acquire $5,000,100 of convertible preferred units in the

debtor by September 20, 2018. Id. at ¶¶ 1.1, 1.3, and Ex. A thereto.

       In one of the lawsuits between the debtor and Mr. Citrin and Mr. Thurber, the Circuit

Court of Howard County, Maryland, ruled in February 2018 that Mr. Citrin and Mr. Thurber had

been improperly removed from the Board in 2016. This ruling is addressed further below in the

discussion of the debtor’s authority to file the plan. As it affected Orbis’s investment, the debtor

determined, based on the ruling, that it had not obtained the necessary Board approval to enter

into the Preferred Agreement. As of that time, Orbis had advanced approximately $2.1 million

under the Preferred Agreement. The debtor and Mr. Clay agreed that the $2.1 million should be

treated as debt in light of the ruling. The debtor’s books and records were amended to reflect

that Mr. Clay and Orbis held $2.1 million in debt rather than as preferred equity (the “$2.1

Million Converted Debt”). This was shown on the debtor’s tax filings as well. In light of these

events, Mr. Clay determined that he would not advance additional funds under the Preferred

Agreement.

       Both the debtor and Mr. Clay understand the Preferred Agreement to give Mr. Clay the

right to be on the Board. They also agree, however, that he never became a member of the

                                                 6
                   Case 18-23882           Doc 232       Filed 03/05/19        Page 7 of 32



Board. He has never participated in a Board meeting, nor has he been engaged in the debtor’s

management decisions.3

                                             Conclusions of Law

        The debtor, as plan proponent, bears the burden of proof of establishing that the

requirements for confirmation contained in §1129(a) are met. The debtor has met its burden.

The court below addresses those requirements that are most in dispute.

Section 1129(a)(2) – Corporate Authority to File the Plan.

        Mr. Citrin and Mr. Thurber contend that the filing of the plan was not authorized under

Maryland law or the debtor’s Amended and Restated Operating Agreement, dated May 31, 2012

(the “Operating Agreement”). They contend, therefore, the debtor cannot establish that the plan

meets the requirements of §1129(a)(2). The court disagrees.

        In one of the lawsuits between the parties in the Circuit Court for Howard County

Maryland, Redox Power Systems, LLC v. Warren Citrin, et al., Case No. 13-C-16-110031, the

debtor maintained it had removed Mr. Citrin and Mr. Thurber from the Board by a resolution of

the other three Board members in 2016. In February 2018, the Circuit Court ruled that “the

Board of Directors does not have authority to terminate or remove Directors without amending

the Operating Agreement in accordance with the provisions of the Operating Agreement and

Maryland law, which amendment has not been accomplished as of the date of this Order.”

C/T EX 33.

        In response to the ruling, the debtor, after consulting with counsel, took steps to amend

the Operating Agreement in order to remove Mr. Citrin and Mr. Thurber as members of the

Board. On or about April 20, 2018, Dr. Wachsman, Dr. Blackburn and Mr. Buscher, as members


3
  At the first day hearings in this case on October 24, 2018, it was established through the debtor’s testimony that
Mr. Clay has not been involved in management decisions of the debtor. There was no evidence to the contrary at the
confirmation hearing.
                                                           7
                    Case 18-23882           Doc 232        Filed 03/05/19         Page 8 of 32



of the Board, executed the Third Amendment to the Amended and Restated Operating

Agreement of Redox Power Systems, LLC (the “Third Amendment”). DX 4. Among other

things, the Third Amendment reduced the number of directors from five to three and identified

the three signers as the directors. On or about that date, they also executed Board of Directors

Resolution 2018-001 (the “April 2018 Resolution”). DX 5. The April 2018 Resolution again

named Dr. Wachsman, Dr. Blackburn, and Mr. Buscher as the three Board members and ratified

their past actions.

         Mr. Citrin and Mr. Thurber were not notified of these actions until July 5, 2018. They

challenged these actions by the Board and, when unsatisfied with the response, filed a new

complaint in the Circuit Court.4 When this bankruptcy case was filed, they did not challenge the

Board’s authority to file the petition, but they now challenge the Board’s authority to file the

plan.5

         The court turns to the operative documents. The Operating Agreement appointed the five

founding members to the Board. C/T EX 1 at §6.3. Section 10.1 governs the requirements for

its amendment:

         Section 10.1 Amendment by Board of Directors.       This Agreement may be
         amended solely by the Board of Directors in accordance with Section 6.1. At the
         option of the Board of Directors, any amendment made pursuant to this Section
         10.1, to the extent possible, may be made effective as of the date of this
         Agreement. Notwithstanding the foregoing, any amendment to this Agreement
         that materially adversely affects any Interest Holder’s economic interest in the
         Company shall require the consent of such Interest Holder.

Id. at §10.1. Section 6.1 sets forth the matters that must be approved by the Board and the


4
  The lawsuit was stayed as a result of the bankruptcy filing.
5
  Counsel for Mr. Clay argues that Mr. Citrin and Mr. Thurber should be estopped to challenge the Board’s authority
to file a plan because they did not challenge its authority to file the bankruptcy case. In light of the court’s ruling,
the court need not address this point. But it is of no small concern that Mr. Citrin and Mr. Thurber allowed the case
to proceed for four months, have the debtor draw down the entirety of the DIP Loan, and get to the point of
administrative insolvency before they brought the question of the Board’s authority for resolution before the court.
                                                             8
                 Case 18-23882           Doc 232   Filed 03/05/19   Page 9 of 32



pertinent provisions in the Operating Agreement for obtaining approval:

        Section 6.1 Management by Board of Directors.
                                             ******
        Notwithstanding such designation of Officers or other Persons, except as
        otherwise specifically provided in this Agreement, or as expressly set forth in
        any resolution adopted with the approval of the Board, the following actions
        shall require the affirmative approval of the Board of Directors as and in the
        matter specified in Section 6.4 and Section 6.5 hereof:
                                             ******
               (iv)   amendment of the Articles or this Agreement;

Id. at §6.1. Thus, pursuant to §6.1, amendments to the Operating Agreement must be made in

accordance with §6.4 and §6.5. Section 6.4 provides:

       Section 6.4 Voting of Directors.      Except as otherwise expressly provided in
       this Agreement, (i) each Director shall have one (1) vote on any matter voted on
       by the Board of Directors and (ii) any action to be taken by the Board of Directors
       shall require the approval, in person or by proxy, of a majority of the votes that
       may be cast by the Founder Directors. Each Director may appoint a designee,
       which may be another Director, to serve in his place on the Board of Directors at
       any time or from time to time in his sole discretion. In the event a Director
       designates another Director to serve in his place, such Director shall be counted as
       two (2) Directors toward a quorum, and shall be counted as two (2) votes in any
       matter voted on or approved by the Board of Directors. In the event a Founder
       (“Transferring Founder”) transfers all of his Shares to another Founder
       (“Receiving Founder”), the Receiving Founder shall be counted as two (2)
       Directors toward a quorum, and shall be counted as two (2) votes in any matter
       voted on or approved by the Board of Directors.

Id. at §6.4. Section 6.5(ii) provides:

       Section 6.5. Approval of Actions. Each matter to be decided by the Board of
       Directors in accordance with this Agreement shall be approved by (i) a vote of the
       Directors at a meeting; (ii) written consent of the Directors; and (iii) individual
       polling of Directors, as follows:
                                             ******
       (ii) Written Consent. Any action of the Board of Directors may be taken without
       a meeting if a consent, in writing, authorizing the action, shall be signed by
       Directors authorized to cast the number of votes required to approve such action.


                                                   9
                Case 18-23882         Doc 232    Filed 03/05/19      Page 10 of 32



Id. at §6.5.

        The Third Amendment was adopted in accordance with the Operating Agreement and

Maryland law. The Maryland Limited Liability Company Act requires that an operating

agreement that provides the manner in which it is to be amended must be amended in accordance

with its provisions. Md. Code Ann., Corps. & Ass’ns §4A-402(c)(2) (2018). Here, §10.1

requires that any amendment to the Operating Agreement must be approved by the Board in

accordance with the procedures of §6.1. That section, in turn, requires that the debtor comply

with §6.4 and §6.5. Section 6.4 requires a majority vote by the Board on any matter. Section

6.5(ii) allows “any action” to be taken by the Board without a meeting upon approval in a signed

writing from “Directors authorized to cast the number of votes required to approve such action.”

C/T EX 1 at §6.5. The Third Amendment was signed by three directors, which are the number

of directors required to approve an amendment to the Operating Agreement. Therefore, the

Third Amendment was properly authorized.

        Mr. Citrin and Mr. Thurber contend the Third Amendment violated the requirement in

§10.1 that “any amendment to this Agreement that materially adversely affects any Interest

Holder’s economic interest in the Company shall require the consent of such Interest Holder.”

Id. at §10.1. The Limited Liability Company Act defines “economic interest” as “the member’s

share of the profits and losses of a limited liability company and the right to receive distributions

for the limited liability company.” Md. Code Ann., Corps. & Ass’ns §4A-101(i). The reduction

in the number of directors does not materially adversely affect a member’s share of profits and

losses or the right to receive distributions.

        Mr. Citrin and Mr. Thurber also contend the Third Amendment is invalid because its

provisions were improperly made retroactive to the effective date of the Operating Agreement.

Section 10.1 provides that “any amendment made pursuant to this Section 10.1, to the extent

                                                 10
                  Case 18-23882           Doc 232        Filed 03/05/19        Page 11 of 32



possible, may be made effective as of the date of this Agreement.” C/T EX 1 at §10.1. While it

is true that retroactively changing the number of Board members from five to three would not

seem to meet the requirements of “to the extent possible,” the Operating Agreement contains a

severability provision:

         Section 12.5 Severability of Provisions.       If any provision of this Agreement,
         or the application thereof to any Person or circumstance, shall, for any reason and
         to any extent, be invalid or unenforceable, the remainder of this Agreement and
         the application of that provision to other Persons or circumstances shall not be
         affected but rather shall be enforced to the extent permitted by law.

Id. at §12.5. While the application of the reduction in the number of Board members may be

invalid for the period preceding the date of the Third Amendment, the application of that

provision from and after the Third Amendment is not.6

         The court concludes that the Third Amendment was made in accordance with Maryland

law and the Operating Agreement. Therefore, the bankruptcy case was properly authorized by a

unanimous resolution of the Board. Further, despite a misunderstanding between Mr. Dye and

Dr. Wachsman over whether Dr. Wachsman had only agreed to the bankruptcy filing and not

filing the plan, the filed plan was approved by a majority of the Board and therefore was

authorized by the Third Amendment.

Section 1129(a)(3) – Good Faith.

         Mr. Citrin and Mr. Thurber contend that the plan was filed in bad faith because its

primary purposes is to eliminate their equity interests and it treats the Clay 2014 Loans and the

$2.1 Million Converted Debt as debt without challenging alleged infirmities in those claims.

These contentions are unavailing.


6
  Mr. Citrin and Mr. Thurber contend the Third Amendment is ineffective because the debtor did not send them a
copy of it as required by Md. Code Ann., Corps. & Ass’ns §4A-402(c)(4). The evidence established, however, that
they were sent a copy no later than July 5, 2018. While the delay in issuing the notice is unfortunate, §4A-402(c)(4)
does not contain a time requirement for providing notice. Further, the delay was not prejudicial.
                                                         11
                Case 18-23882          Doc 232   Filed 03/05/19     Page 12 of 32



       Mr. Dye testified on two occasions in this case, most recently at the confirmation hearing.

On both occasions, the court found him to be thoughtful, careful and credible. He is not one of

the five founding members and joined the debtor after much of the litigation and disputes

between them occurred. He is most concerned with maximizing recovery to creditors and

attaining a successful development of the debtor’s technology. He established that the debtor

filed this case because it lacked the resources to pay its obligations, and it needed the DIP Loan

to remain in operation until it could confirm a plan that would allow it to receive the capital

contribution from Mr. Clay. This has proven to be the case. He also testified that from the

beginning of the case, Mr. Clay was committed to providing post-confirmation capital to the

debtor, although the specific amount of that contribution was not determined until the debtor

finalized its cash flow projections.

       Further, all equity holders are treated the same under the plan. This includes the equity

held by Dr. Blackburn and Mr. Buscher, two of the founding five members who sit on the Board.

They are treated exactly the same as the other equity members, including Mr. Citrin and Mr.

Thurber. The equity is eliminated because it has no value, to a very substantial degree.

       Next, Mr. Citrin and Mr. Thurber contend that the Clay 2014 Loans and the $2.1 Million

Converted Debt should not be entitled to the same rights under the plan as the other unsecured

creditors. They assert: (1) the Clay 2014 Loans and the $2.1 Million Converted Debt should be

re-characterized as equity under the standards in In re Official Comm. of Unsecured Creditors

for Dornier Aviation (North America), Inc., 453 F.3d 225 (4th Cir. 2006); (2) the $2.1 Million

Converted Debt should be subordinated under §510(b), behind the claims of other unsecured

creditors; and (3) the $2.1 Million Converted Debt constitutes a fraudulent conveyance under

§548(a)(1) and should be avoided.



                                                 12
                  Case 18-23882    Doc 232      Filed 03/05/19     Page 13 of 32



       These contentions were the subject of a motion by Mr. Citrin and Mr. Thurber for

derivative standing to bring these claims against Mr. Clay and Orbis. The court denied the

motion stating:

       Here, the Debtor has determined, in its business judgment, that creditors and the
       estate are better off pursuing a plan of reorganization with resources provided by
       Mr. Clay than they would be pursuing the claims against Mr. Clay, as asserted by
       Mr. Citrin and Mr. Thurber. The Debtor contends that the claims against Mr. Clay
       and Orbis have no merit and would be a waste of resources to pursue. The Debtor
       also contends that, whatever the merit of the claims, pursuing the claims would
       lead to certain liquidation. No one seriously disputes that if the Debtor pursues the
       claims against Mr. Clay, the plan would fail because Mr. Clay would have no
       interest in funding a plan while being the subject of litigation. Mr. Citrin and Mr.
       Thurber argue that would be a good thing for the creditors. They contend creditors
       are better off though liquidation than they are under the plan because the
       liquidation value of the Debtor exceeds the value creditors will receive under the
       plan.

       Essentially, then, creditors are given the choice under the plan to either side with
       the Debtor’s view of the case and vote for confirmation, or side with Mr. Citrin
       and Mr. Thurber and vote against the plan and pursue liquidation. As instructed
       by the court, the Debtor has supplemented its disclosure to creditors so that they
       are advised of these differing views. ECF 146. The Debtor’s determination to
       seek reorganization rather than pursue a path that would undoubtedly lead to
       liquidation is not unreasonable.

       This is especially true considering that the claims against Mr. Clay and Orbis
       would not add any value to the Debtor if successful. The claims seek no
       affirmative relief and would not recover assets for the benefit of the estate. The
       claims merely seek to rearrange the claims and equity interests against the Debtor.
       To be sure, creditors would be better off in a liquidation if the claims are
       successful simply because there would be less creditor claims to share in any
       recovery. But the claims provide no added value to the Debtor.

       Finally, merely allowing Mr. Citrin and Mr. Thurber to bring the claims would
       result in the liquidation of the Debtor, whether or not the claims are successful.
       The Debtor simply has no ability to remain a viable going concern during the
       period it would take to resolve the claims.

       For the forgoing reasons, the court concludes the Debtor was justified in denying
       the request by Mr. Citrin and Mr. Thurber to bring the claims against Mr. Clay
       and Orbis.




                                                13
                Case 18-23882        Doc 232      Filed 03/05/19      Page 14 of 32



ECF 199 at 7-8. At the confirmation hearing, the debtor again established through testimony that

the foregoing is an accurate assessment of the debtor’s rationale in pursuing a plan funded by

Mr. Clay rather than bringing claims against him and Orbis. Mr. Citrin and Mr. Thurber’s

contention that this rationale evidences bad faith is unconvincing.

       The Bankruptcy Code does not require a debtor to bring every potential claim it may

have against every potential litigant. Section 1123(b)(3)(A) expressly allows a plan to provide

for the “settlement or adjustment of any claim or interest belonging to the debtor or the estate.”

Here, the debtor, in its business judgment, did not pursue the recharacterization and avoidance

claims against Mr. Clay and Orbis for the reasons stated above. The debtor disclosed to the

parties entitled to vote on the plan the existence of these claims, its reasons for not bringing the

claims, and its judgment on the benefits to creditors and the estate of going forward with a plan

funded by Mr. Clay rather than suing him. ECF 146. All non-insider creditors who voted did so

in favor of the plan. This is an appropriate resolution under §1123(b)(3)(A).

       Finally, under the plan, the capital structure of the reorganized debtor essentially renders

Mr. Citrin and Mr. Thurber’s contentions completely academic. As stated above, Mr. Clay will

contribute $1,960,000 of capital to the reorganized debtor but receive no additional equity

interest than he would obtain as a result of the debt-to-equity election in the plan. In essence, the

plan gives him no credit for the 2014 Loans and the $2.1 Million Converted Debt. This is

because if those claims were recharacterized as equity or avoided and excluded from Class

Three, as Mr. Citrin and Mr. Thurber contend, Mr. Clay would still receive approximately the

same equity percentage on account of his $1,960,000 capital contribution as he would under the

plan election. The plan, therefore, has the effect of resolving the recharacterization and

avoidance claims in favor of the estate.



                                                  14
                Case 18-23882        Doc 232     Filed 03/05/19      Page 15 of 32



       Mr. Citrin and Mr. Thurber’s contention that the Clay 2014 Loans and the $2.1 Million

Converted Debt should be recharacterized or avoided is at the center of many of their objections

to the plan. The court above determines that the plan provides an appropriate resolution of those

claims, and also that Mr. Clay’s post-confirmation capital contribution essentially renders these

contentions academic. Nevertheless, the court will address two pertinent issues in the case as if

the Clay 2014 Loans and the $2.1 Million Converted Debt were recharacterized from debt to

equity. Thus, the court addresses below whether the plan meets the best interest of creditors test

of §1129(a)(7) even if the Clay 2014 Loans and the $2.1 Million Converted Debt are initially

excluded from any distribution to general unsecured creditors in a chapter 7 liquidation. The

court also determines whether the plan was accepted by Class Three without regard to the votes

of Mr. Clay and Orbis, thereby meeting the requirements of §1129(a)(8). The court does not do

so in response to Mr. Citrin and Mr. Thurber’s bad faith challenge, or even in response to their

allegations of the merits of these claims, but only to determine, under the exigent circumstances

of this case, that the plan meets these requirements of §§1129(a)(7) and (a)(8) even if giving full

effect to Mr. Citrin and Mr. Thurber’s claims.

Section §1129(a)(7) - Best Interest of Creditors Test.

       Section 1129(a)(7) provides, in pertinent part:

       (a) The court shall confirm a plan only if all of the following requirements are
       met:
                                                ******
       (7) With respect to each impaired class of claims or interests-- (A) each holder of
       a claim or interest of such class-- (i) has accepted the plan; or (ii) will receive or
       retain under the plan on account of such claim or interest property of a value, as
       of the effective date of the plan, that is not less than the amount that such holder
       would so receive or retain if the debtor were liquidated under chapter 7 of this
       title on such date;

Section 1129(a)(7) operates on an individual creditor or interest holder level. “It is an individual

guaranty to each creditor or interest holder that it will receive at least as much in reorganization

                                                 15
                Case 18-23882         Doc 232    Filed 03/05/19     Page 16 of 32



as it would in liquidation.” 7 Collier on Bankruptcy ¶1129.02[7] (Richard Levin & Henry J.

Sommer eds., 16th ed.). Under the provision, absent acceptance of the plan, “a creditor or

interest holder must receive property that has a present value equal to that participant’s

hypothetical chapter 7 distribution if the debtor were liquidated instead of reorganized on the

plan’s effective date.” Id.

        Under the plan, creditors receive a 20% payment on their claims, or they can choose a

pro rata share of the debtor’s equity. Thus, creditors who elect to receive equity place greater

value on the equity than they do a certain 20% cash payout. Therefore, the court will use the

20% payout as the measure to determine if the creditors are receiving at least what they would

receive in a chapter 7 liquidation.

       The court will begin by determining the total claims that would be paid ahead of or on

par with unsecured creditors in a chapter 7. It will then determine the amount of the recovery

available for distribution to those claims to determine whether the creditors would receive more

or less than 20% in a liquidation.

       The balance on the DIP Loan is $473,626. DX 23. The DIP Loan was secured by all

assets of the debtor, with certain exceptions not pertinent here. ECF 58 at ¶7. In any liquidation

of the debtor’s assets, the DIP Loan must be paid before unsecured creditors. Id. at ¶4.

       The chapter 7 trustee receives a commission for services based on the graduated schedule

of §326(a). For reasons stated below, the court estimates that the distribution in a chapter 7

would not exceed $750,000, and therefore the trustee’s fee would be no more than $40,000.

       Next paid would be the administrative claims of the chapter 7 case. See §726(a)(1). This

would include attorney fees, auctioneer fees and the like. The court very conservatively

estimates these costs to be $25,000 based on the assumption that a chapter 7 trustee would



                                                 16
                Case 18-23882         Doc 232    Filed 03/05/19     Page 17 of 32



conduct a straightforward liquidation sale of the various assets of the debtor without engaging in

litigation or substantial disputes.

        Next comes the administrative claims from the chapter 11 case, which are paid ahead of

the Class Three claims in a chapter 7 liquidation. §348(d). These are estimated to be $281,276.

DX 14 at 2.

        The court turns to the amount of the Class Three claims that would share in the

distribution under chapter 7. Class Three claims total $4,584,531.64. DX 8. As previously

stated, Mr. Citrin and Mr. Thurber have objected to the $629,998.21 claim of Mr. Buscher and

contend that the Clay 2014 Loans ($416,975.48) and the $2.1 Million Converted Debt

($2,125,000) are subject to being recharacterized as equity or avoided. They argue, therefore,

that these three claims would not share in a chapter 7 distribution thus increasing the distribution

to the other Class Three claimants. For purposes of this analysis, the court will initially remove

these three claims from Class Three. If the plan meets the best interest of creditors test assuming

no distribution to these three claims, then Mr. Citrin and Mr. Thurber’s challenges to these

claims become entirely academic.

        Removing the claims of Mr. Buscher, Mr. Clay and Orbis from $4,584,531.64 leaves

$1,412,557.95 of Class Three claims ($4,584,531.64 - $629,998.21 - $416,975.48 - $2,125,000).

A 20% distribution to these Class Three claims would be $282,511.59.

        In sum, the following shows the claims that must be paid in a chapter 7 liquidation before

payment to the Class Three claims and the value received by Class Three creditors under the

plan:

        DIP Loan                                                             $473,626

        Chapter 7 Trustee’s Commission                                       $ 40,000

        Chapter 7 Administrative Professional Claims                         $ 25,000

                                                 17
                  Case 18-23882     Doc 232      Filed 03/05/19     Page 18 of 32



       Chapter 11 Administrative Claims                                      $281,276

               Total Claims paid ahead of Class Three Claims                 $819,902

       Value Received by the Class Three Claims under the plan               $282,511
       (excluding Mr. Buscher, Mr. Clay and Orbis)

               Total                                                       $1,102,413

       The foregoing establishes that a chapter 7 liquidation must generate $819,902 before any

amount would be paid to Class Three creditors in a liquidation. A liquidation would then need to

generate an additional $282,511 before Class Three creditors could potentially receive more than

they would receive under the plan, without considering the claims of Mr. Buscher, Mr. Clay and

Orbis. Only if that amount is met would the court need to address Mr. Citrin and Mr. Thurber’s

objection to the claims.

       The court now turns to the value the Class Three creditors would receive in a chapter 7

liquidation.

       The debtor lists 29 items of personal property on Schedule A/B with a depreciated value

of $113,338. ECF 79 at 11. The items include a microscope, printer, laptop, macroscopes, and

the like. These are the types of personal property that, in the court’s experience, usually generate

cents on the dollar of original cost in a chapter 7 sale. Nevertheless, again to be conservative, the

court estimates net recovery to be $100,000 from these assets.

       The court turns to the debtor’s technology. The debtor has no working product and is

approximately 12 months away from producing a raw, working prototype that functions

sufficiently to make a demonstration to potential customers. The debtor’s technology is

described as being in the “know how” state, meaning it is largely in the collective understanding

of management and employees. The technology is, at best, contained in notebooks that contain

the notes of employees over the past seven years. The notebooks are of limited utility. Dr.

Blackburn, the debtor’s Chief Technology Officer, testified credibly that he needed to go back
                                                 18
                Case 18-23882       Doc 232      Filed 03/05/19     Page 19 of 32



and recreate an action from several years ago and it took him four months to sort it out through

the notebooks—and he drafted many of the notebooks. This is one reason Mr. Dye testified that,

in early stage technology companies, investors often “invest in the jockey, not the horse.” By

that he meant that investors often place greater confidence in the management team’s ability to

move the development process to a successful completion than they do in the state of the

technology. A chapter 7 trustee would find it difficult, if not impossible, to capture any value

from the “jockey” given the debtor has no employment contracts with management and

considering the debtor’s precarious financial condition and the state of its technology.

       Further, the debtor is a party to a research agreement with the University of Maryland.

The debtor has entered into a settlement agreement with the University that is an important

element of the plan. ECF 191. The University of Maryland supports the plan and the settlement

is subject to the plan being confirmed. In the absence of confirmation, the parties’ rights revert

to whatever rights they have under the agreement.

        The debtor also has various licenses with the University of Florida. The licenses were

not shown to have any independent value outside of whatever utility they provide in the

operation of the debtor. The University of Florida has entered into a settlement with the debtor,

but whether these licenses could be assumed and assigned in a chapter 7 liquidation is uncertain.

        A chapter 7 trustee’s ability to assume these agreements and licenses, and assign them

over the objection of the universities, is highly problematic. The University of Maryland for one,

has made it clear it supports the plan but would vigorously object to the transfer of its agreement

outside of the plan or in a chapter 7. This point is addressed further in the discussion of Mr.

Citrin’s offer, below.

       The court concludes the Class Three claims would receive nothing in a chapter 7

liquidation. This conclusion is based on the state and type of the debtor’s assets, especially the

                                                 19
                Case 18-23882          Doc 232    Filed 03/05/19      Page 20 of 32



state of its technology, the debtor’s lack of financial resources, the uncertainty over the

university agreements, and the court’s experience presiding over chapter 7 cases. The chapter 7

trustee would be well served to recover enough to pay the DIP Loan and the chapter 7

administrative claims. It is doubtful that the recovery would even contribute to the payment of

any portion of the Chapter 11 administrative claims

       The court initially reaches this conclusion without regard to the expert opinions offered

by the parties. This conclusion, however, is fully supported by the opinion of the debtor’s

expert, Neil Demchick, which the court accepts. Mr. Demchick has substantial experience in

valuations and liquidation proceedings in bankruptcy and is, among other certifications, a

Certified Insolvency and Restructuring Advisor and a Certified Distressed Business Valuator.

DX 9. He has served as a trustee, examiner, plan administrator and receiver in bankruptcy and

state court proceedings. Id. at 2. He understood the risks of liquidating assets in bankruptcy,

lease and contract rejection claims, and the overall liquidation process. In reaching his

conclusion, he employed the three usual methods of valuation. DX 10 at 16. After a careful and

lengthy analysis, he concluded the unsecured creditors would not receive any distribution in a

chapter 7 liquidation. Id. at 23-29.

       Mr. Citrin and Mr. Thurber challenge Mr. Demchick’s conclusions because he opined

that the actual recovery from the debtor’s technology in a chapter 7 liquidation is speculative.

But given the nature of the debtor’s assets and the status of its technology, it is true that any

specific determination of recovery from the liquidation of the debtor’s technology is speculative.

To state otherwise would require the court to temper an opinion of value “when mathematical

exactitude conveys a false sense of precision.” 7 Collier on Bankruptcy ¶1129.02[7][b][iii]

(citing In re Affiliated Foods, Inc., 249 B.R. 770, 787-790 (Bankr. W.D. Mo. 2000)). What the



                                                  20
                Case 18-23882        Doc 232     Filed 03/05/19     Page 21 of 32



court views as entirely not speculative, however, is the conclusion that the liquidation would not

yield to the Class Three claims more than they would receive under the plan.

       Mr. Citrin and Mr. Thurber’s expert’s opinion was not at all helpful. He determined the

current “enterprise value” of the debtor as of November 2018, which he reduced by 35% to

account for a broker fee required to sell the debtor in a chapter 7 liquidation, and an additional

5% unspecified discount. He opined that a chapter 7 liquidation would generate $9.1 million.

This opinion is fraught with problems.

       Initially, the court rejects the opinion of current enterprise value as unsupported. The

expert testified unequivocally, several times, that he reached this value by relying “100%” on the

March 2017 Preferred Agreement transaction with Orbis. He calculated the “implied value” as

of March 2017 to be $13.9 million. C/T EX 28 at 7. He made this calculation by determining

what the value of the debtor was based on the number of shares and price contained in the

Preferred Agreement. He essentially brought that value forward to conclude that the implied

value was $13.9 million as of November 2018.

       For reason stated below, the court determines that going concern value is not an

appropriate measure of value to use in this case for the best interest test. Even if that were not

the case, however, the court would not accept the $13.9 million “implied value” as current going

concern value. It relies on a two-year-old transaction and does not adequately take into account

the debtor’s operations or the events that have transpired subsequent to that transaction. For

example, Orbis did not fund the entire $5 million but only $2.1 million under the Preferred

Agreement, at which point the transaction collapsed, and no additional funds were advanced.

The expert opined that the collapse of that transaction was not relevant to his analysis because

the pertinent point in time was March 2017 when the parties entered into the Preferred

Agreement. The expert also did not properly take into account the change to the debtor’s cash

                                                 21
                  Case 18-23882          Doc 232       Filed 03/05/19        Page 22 of 32



flow and operations, or its failure to meet the projections that were applicable at that time. In the

court’s view, the March 2017 transaction is simply too stale, and too much has occurred in the

operation of the debtor since that transaction, to use it “100%” to determine the current value of

the debtor.

        The expert then reduced the value implied by the March 2017 transaction by 35% to

reach his perceived liquidation value. He applied this reduction because a broker that he called

told him the broker fee to sell technology would be 30%. It was not shown that the broker had

any knowledge of the debtor or chapter 7 liquidation procedures.

        Mr. Citrin and Mr. Thurber’s expert has no stated experience in bankruptcy or

bankruptcy liquidation. He does not understand the chapter 7 liquidation process or the

requirements for assuming and assigning contracts and licenses in bankruptcy. He did not

articulate how a chapter 7 trustee could capture going concern value when the debtor’s cash

resources will run out before a chapter 7 sale could be conducted, or how the chapter 7 trustee

could capture the value from the key employees or the current status of the technology. He could

not provide any support for the position that, the difference between enterprise value and chapter

7 liquidation value is essentially the payment of a broker’s fee. He had at best a rudimentary

understanding of the debtor’s assets. His reduction of the implied value by 35%, to take into

account a 30% broker’s fee and an unspecified 5% discount, did not present a credible analysis

of chapter 7 liquidation value.7

        A similar situation was faced by the court in In re Lason, Inc., 300 B.R. 227 (Bankr. D.

Del. 2003):

7
 When the expert reached his opinion, it was not known that Mr. Clay would contribute $1,960,000 which, along
with whatever value is attributed to the heavily challenged Clay 2014 Loans and the $2.1 Million Converted Debt,
would give Mr. Clay approximately 80% in the reorganized debtor. Nor was it known that Mr. Citrin’s
conditionally offered to pay $2.5 million for 100% of the debtor. Upon learning of these substantially lower
amounts, his attempt to justify his $13.9 million enterprise value and $9.1 million liquidation value was
unconvincing.
                                                           22
                Case 18-23882        Doc 232     Filed 03/05/19     Page 23 of 32



       [The] expert testified that selling the Debtors’ business other than as a going
       concern was not in the best interest of creditors. However, he could not testify
       from any personal experience as to how the Debtors could have been sold as a
       going concern in chapter 7. He had no relevant chapter 7 liquidation experience to
       render a reliable opinion and had “never seen robust bidding in a chapter 7.”

       As a result, we conclude that, while a liquidation analysis may include the sale of
       a company as a going concern by a chapter 7 trustee under sections
       704(1) and 721, the sale of these Debtors’ businesses as a going concern, because
       they are so firmly based on key employees and customers’ good will, could not
       have been accomplished under chapter 7.

In re Lason, Inc., 300 B.R. at 233-34. Here, the court reaches a similar conclusion. Given the

uncertainties over the debtor’s cash resources and the state of its technology, and considering the

challenges to a chapter 7 sale presented by the debtor’s agreement with the University of

Maryland and perhaps the University of Florida, the court concludes that this is not an

appropriate case to consider going concern value for the best interest of creditors test.

Sections 1129(a)(8) and 1129(a)(10) – Plan Acceptance.

       Section 1129(a)(8) provides:

       (a) The court shall confirm a plan only if all of the following requirements are met:
                                                 ******
         (8) With respect to each class of claims or interests—
           (A) such class has accepted the plan; or
           (B) such class is not impaired under the plan.

       Section 1129(a)(10) provides “If a class of claims is impaired under the plan, at least one

class of claims that is impaired under the plan has accepted the plan, determined without

including any acceptance of the plan by any insider.”

       Here, Class Three has accepted the plan, meeting the requirements of §1129(a)(8) for that

class. ECF 193 at 1, 2. See §1126(c) (Acceptance of plan by a class of claims requires

acceptance by creditors holding at least two-thirds in amount and more than one-half in number

of the creditors in the class that voted.). Further, Class Three is impaired and has accepted the


                                                 23
                 Case 18-23882       Doc 232      Filed 03/05/19     Page 24 of 32



plan without regard to the votes of Mr. Buscher or Dr. Wachsman. Therefore, the plan meets the

requirements of §1129(a)(10).

         As stated above, given Mr. Citrin and Mr. Thurber’s contention that the claims of Mr.

Clay and Orbis should be recharacterized as equity or otherwise avoided, the court will

determine whether Class Three accepted the plan without regard to their votes. In the absence of

their votes, the plan was accepted by five of seven noninsider creditors, or 71% of the number of

creditors that voted. Id. at 1. Also, noninsider creditors holding $3,914,020.65 voted on the plan.

Of that amount, Orbis holds a claim of $2,125,000 and Mr. Clay holds a claim of $416,975.48.

Id. at 2. This means that creditors holding claims of $1,372,045.17 voted on the plan. All

accepted the plan except for Mr. Citrin and Mr. Thurber, who together hold claims of

$252,941.48. Id. Accordingly, noninsider creditors holding 82% of the amount of claims that

voted on the plan accepted the plan, without regard to Mr. Clay and Orbis. Therefore, under

§1126(c), Class Three accepted the plan without regard to the votes of Mr. Clay and Orbis.

         Class Four did not accept the plan and Class Four is impaired. Therefore, the plan can be

confirmed only if it meets the cramdown requirements of §1129(b). The court addresses this

below.

Section 1129(a)(11) – Feasibility.

         Mr. Citrin and Mr. Thurber contend that the debtor did not establish that the plan is

feasible. The court disagrees.

         Section 1129(a)(11) provides:

         (a) The court shall confirm a plan only if all of the following requirements are met:
                                                   ******
           (11) Confirmation of the plan is not likely to be followed by the liquidation, or
           the need for further financial reorganization, of the debtor or any successor to the
           debtor under the plan, unless such liquidation or reorganization is proposed in
           the plan.

                                                  24
                Case 18-23882        Doc 232    Filed 03/05/19      Page 25 of 32



Section 1129(a)(11) requires a plan to be feasible. Feasibility is a factual question for which the

debtor carries the burden of persuasion. Pookrum v. Bank of America, N.A., 512 B.R. 781, 789

(D. Md. 2014). Several Courts of Appeals have stated that success does not have to be

guaranteed, but the plan should offer a reasonable assurance of success.

       Although § 1129(A)(11) does not require a plan’s success to be guaranteed . . . the
       plan must nevertheless propose a realistic and workable framework. . . . In other
       words, the plan must be reasonably likely to succeed on its own terms without a
       need for further reorganization on the debtor’s part.

In re Am. Capital Equip. LLC, 688 F.3d 145, 156 (3d Cir. 2012) (internal quotes and

citations omitted); see also In re Danny Thomas Prop. II Ltd. P’ship, 241 F.3d 959, 963

(8th Cir. 2001) (“While a reorganization plan’s success need not be guaranteed . . . the

bankruptcy court cannot approve a plan unless it has at least a reasonable prospect for

success.”); see also Kane v. Johns-Manville Corp., 843 F.2d 636, 649 (2d Cir. 1988)

(“[T]he feasibility standard is whether the plan offers a reasonable assurance of success.

Success need not be guaranteed.”).

       The debtor submitted a 12-month projection that shows the debtor being able to service

its obligations and remain viable. DX 16. The debtor was careful preparing the projections,

focused on 52 weeks to make them realistic, and believes they are accurate and attainable. The

debtor also provided a seven-year projection that shows the debtor is viable, but given the state

of the debtor’s technology, making projections further than 12 months out becomes more

speculative.

       The projections establish that, with Mr. Clay’s contribution of $1,960,000, the debtor will

have enough resources to make all payments required under the plan. Administrative claims will

be paid, as will the creditors who accepted the 20% payout. Thus, the feasibility of the plan with

respect to creditor claims is not in doubt.


                                                 25
                Case 18-23882          Doc 232    Filed 03/05/19     Page 26 of 32



       It true that it is likely that the debtor will need additional funding toward the end of the

12-month period. One of Mr. Dye’s continued responsibilities will be to obtain additional

funding for the debtor post-confirmation. He has raised approximately $200-$250 million for

various companies. He believes the debtor will be successful in raising additional capital from

Mr. Clay or other sources. One reason for this is that, by the end of the 12-month period, the

debtor anticipates having a working, albeit raw, three to five kilowatt prototype of its technology

that functions sufficiently to demonstrate for potential customers. The budget is adequate to

achieve that goal. Certainly, as the debtor gets closer to having a prototype its ability to raise

funds will be enhanced, although a functioning prototype is not necessary for additional investor

funding. Indeed, Mr. Clay did not rule out providing additional funding, although he did not

commit to doing so, at this time.

       A further factor supporting the plan’s feasibility is that the reorganized debtor will have a

simple capital structure with no interest bearing liabilities having fixed repayment terms. Mr.

Clay’s new funds are made as a capital contribution, and the debtor has no obligation to make

any payments on account of those funds.

       In sum, the distinction the plan draws between the risk of feasibility to creditors and the

risk to equity holders is appropriate. Creditors who chose the assurance of a 20% payment will

receive that amount. Creditors who chose equity in the reorganized debtor opted to participate in

the upside of a company whose technology is hopeful and potentially valuable but not assured.

Under the circumstances, the plan is feasible.

Section 1129(b)(2) – Fair and Equitable.

       Class Four, the equity interests, did not accept the plan. Therefore, the plan can be

confirmed only if the debtor meets the requirements of §§1129(b)(1) and (b)(2)(C)(ii). Those

provisions state, as pertinent here:
                                                  26
                Case 18-23882         Doc 232      Filed 03/05/19      Page 27 of 32



        (b)(1) Notwithstanding section 510(a) of this title, if all of the applicable
        requirements of subsection (a) of this section other than paragraph (8) are met
        with respect to a plan, the court, on request of the proponent of the plan, shall
        confirm the plan notwithstanding the requirements of such paragraph if the plan
        does not discriminate unfairly, and is fair and equitable, with respect to each class
        of claims or interests that is impaired under, and has not accepted, the plan.

        (b)(2) For the purpose of this subsection, the condition that a plan be fair and
        equitable with respect to a class includes the following requirements:
                                                ******
                (C) With respect to a class of interests –
                                                ******
                (ii) the holder of any interest that is junior to the interests of such class will
                not receive or retain under the plan on account of such junior interest any
                property.

        Starting with §1129(b)(2)(C)(ii), the debtor contends that this requirement is met because

no holder of any interest that is junior to the Class Four interest holders will receive or retain any

property under the plan on account of such junior interest. Mr. Citrin and Mr. Thurber do not

dispute this.

        However, in addition to meeting the requirements of §1129(b)(2)(C)(ii), the plan also

may not “discriminate unfairly” and must be “fair and equitable” as described in §1129(b)(1). It

is on this point that the parties differ. The debtor contends the plan does not unfairly

discriminate and is fair and equitable because, among other reasons, all equity interests are

treated the same in Class Four. All equity interests are eliminated because they have no value.

Further, no one, whether existing management or equity interest holder, has been promised any

recovery or interest in the reorganized debtor.

        Mr. Citrin and Mr. Thurber do not dispute the foregoing, as least as it applies to the

equity interests currently of record. They contend that, because the plan fails to recharacterize or

avoid the Clay 2014 Loans and the $2.1 Million Converted Debt, it gives to Mr. Clay and Orbis

the rights of unsecured creditors under the plan. ECF 186 at 12-13. Mr. Citrin and Mr. Thurber



                                                   27
                Case 18-23882        Doc 232      Filed 03/05/19       Page 28 of 32



contend that Mr. Clay and Orbis should only be given the rights of equity holders in light of the

recharacterization and avoidance claims. Id.

       The court concluded above that the plan is an appropriate resolution of the

recharacterization and avoidance claims against Mr. Clay and Orbis, and the creditors have

accepted that resolution. See §1123(b)(3)(A). Further, also as addressed above, Mr. Clay’s

additional capital contribution of $1,960,000 for no additional equity percentage renders

academic Mr. Citrin and Mr. Thurber’s contentions.

       In addition, Mr. Citrin and Mr. Thurber have articulated no basis upon which the $2.1

Million Converted Debt could be treated below preferred equity, even if they were to be

successful in their challenge. See §510(b) (rescission claim is subordinated to all claims or

interests that are senior to or equal the claim represented by such security). If a court were to

determine that the debtor’s conversion of Orbis’s preferred investment to debt was not an

appropriate response to the Circuit Court’s February 2018 ruling, the result under §510(b) almost

certainly would be to give Orbis the preferred status it held under the Preferred Agreement.

Thus, the debtor’s equity interests would still have no value and Mr. Citrin and Mr. Thurber’s

claims would not provide a benefit to those interests. Therefore, the plan does not discriminate

unfairly and is fair and equitable to the debtor’s equity interests.

Mr. Citrin’s Offer.

       In Mr. Citrin’s final objection to the plan, filed February 8, 2019, he stated he was willing

to offer $2.5 million for the assets of the debtor in a chapter 7 sale, subject to various conditions.

ECF 186 at 9. This was the first time any party expressed an interest in investing in or acquiring

the debtor other than Mr. Clay.




                                                  28
               Case 18-23882        Doc 232     Filed 03/05/19     Page 29 of 32



       On the first day of the confirmation hearing, February 19, the court engaged in a lengthy

colloquy with Mr. Citrin’s counsel to determine the extent of the proposal and its conditions.

After discussion, the court directed the following procedure:

      Mr. Citrin would submit the offer in writing.

      The debtor pledged to provide any information or materials to him as necessary to allow
       him to meet the stated conditions.

      Mr. Citrin would address the proposal with the University of Maryland to determine if it
       would object to the debtor assuming and assigning to Mr. Citrin, or his assignee, the
       agreement between the debtor and the University.

      Mr. Citrin’s designated representative would review the debtor’s licensing agreements
       and patents to ensure that they are as the debtor stated.

Given the precarious nature of the debtor’s financial condition, Mr. Citrin was required to obtain

the information and make his assessment without delay. The court stated the case would proceed

on two tracks: the confirmation hearing would go forward as would the submission and

consideration of Mr. Citrin’s proposal.

       The proposal was addressed at various times during the four-day confirmation hearing,

and at length at the conclusion of the hearing, February 26. Mr. Citrin was urged to remove

conditions to his offer considering the debtor’s financial condition and given that Mr. Clay was

prepared to go forward with his funding of the plan (as well as to withdraw his commitment if

the plan was not confirmed). Mr. Citrin’s final proposal, including the remaining conditions,

follows:

      He would pay $2.5 million for the debtor’s assets through a plan.

      His proposal was conditioned on receiving a satisfactory resolution of the debtor’s
       agreement with the University of Maryland.

      He required that Dr. Wachsman conduct an analysis of the debtor’s technology and
       provide a satisfactory report to Mr. Citrin, which could not be accomplished for a month.
                                                29
                Case 18-23882       Doc 232      Filed 03/05/19      Page 30 of 32




       He would make a subsequent capital contribution to the debtor in an amount to be
        determined.

       The Clay 2014 Loans and the $2.1 Million Converted Debt would be challenged for the
        reasons previously stated.

        The debtor rejected the proposal. It determined that the conditions presented too great of

a risk to deem the proposal to be better for the creditors and the estate than the benefits provided

under the plan. The court agrees. The reasons for the debtor’s determination, which the court

accepts, are fairly self-evident.

        First, the debtor’s financial condition does not allow for further delay in the confirmation

process. Mr. Citrin estimates his plan can be confirmed in sixty days. The debtor lacks the

ability to remain viable during that period. Mr. Citrin states he will provide financing during the

period. This will add cost, delay, and uncertainty to the process.

        Second, the resolution of the debtor’s agreement with the University of Maryland

presents substantial doubt about the viability of the proposal. As stated above, the University

supports the debtor’s plan and has made it clear it opposes Mr. Citrin’s proposal and would

vigorously challenge any attempt to assume or assign its agreement over its objection. The court

required the University and the debtor to brief the issues concerning the debtor’s agreement with

the University, and whether it could be assumed or assigned, so the parties could assess the risk

presented by that condition. The University and Mr. Citrin filed briefs on February 27 and

March 1, respectively. ECF 226, 229. Indeed, the University has now addressed these issues in

four substantial filings: (a) The University of Maryland’s Motion to Deem Rejected the Patent

License Agreement, ECF 93; (b) its reply to the debtor’s opposition to that motion, ECF 149; (c)

its Limited Objection to the Debtor’s Chapter 11 Plan of Reorganization, ECF 176; (d) and it

post-confirmation filing, ECF 226. It raises numerous, problematic issues that would have to be

                                                 30
                Case 18-23882        Doc 232      Filed 03/05/19     Page 31 of 32



resolved under the proposal. These issues present substantial risk that the proposal would not be

consummated.

       Third, the requirement that Dr. Wachsman must provide a satisfactory report on the state

of the debtor’s technology also is problematic. Dr. Wachsman is a remarkably well-credentialed

academic. However, his understanding of his fiduciary duties as a member of the Board of a

chapter 11 debtor leaves much to be desired. He voted against the plan because his equity is

zeroed out, and he does not have any participation in the reorganized debtor. He felt there

should be some way he could get equity in the reorganized debtor. He noted he holds about 30%

of the equity while the other members hold only around 15% each. He felt that the debtor could

eliminate a 15% interest from each member, including him, but leaving him with 15%. He also

was concerned that the debtor needed to be viable under the plan. For that to happen, the debtor

needed the “one person” (himself) who had the expertise and ability to produce a viable

technology.

       Dr. Wachsman would support the debtor’s plan if he received equity in the reorganized

debtor and participation in its management. He attempted on two occasions to negotiate an

equity interest in the reorganized debtor with Mr. Clay. He might agree to participate in Mr.

Citrin’s proposal if he received sufficient equity in the venture and participation in its

management. Placing the success of the proposal with Dr. Wachsman raises at least some

concern that the 30-day period would be spent negotiating his requirements for a continued

investment in the venture.

         Fourth, in addition to a successful resolution of the other conditions, for creditors to

receive a substantially greater benefit under Mr. Citrin’s proposal, he would need to successfully

challenge the Clay 2014 Loans or the $2.1 Million Converted Debt. The debtor and Mr. Clay

dispute the challenges, and have raised numerous reasons the challenges would be unsuccessful.

                                                  31
                Case 18-23882        Doc 232     Filed 03/05/19     Page 32 of 32



This presents an added level of litigation risk in assessing the proposal.

       Fifth, Mr. Clay’s commitment to fund the plan is conditioned on the plan being

confirmed. Mr. Citrin’s proposal jeopardizes that commitment. As the court stated to Mr.

Citrin’s counsel on several occasions, this situation is the proverbial “one in the hand versus two

in the bush.”

       Finally, delay has consequences, especially in a case such as this. Mr. Citrin’s reason for

waiting until the first day of confirmation to make a proposal falls flat. He states he did not

know the amount of Mr. Clay’s post-confirmation capital contribution until shortly before

confirmation. Only then did he conclude he should make an offer. But his proposal does not

include the amount of his post-confirmation contribution, which is to be determined. Therefore,

the amount of Mr. Clay’s contribution does not seem to have had any bearing on Mr. Citrin’s

proposal because that element of his proposal remains undetermined.

       For the foregoing reasons, the court concludes creditors and the estate are not better off

by Mr. Citrin’s conditioned proposal than they are under the plan, which is determined to be

confirmable and feasible.

                                                Conclusion

       For the foregoing reasons, the court concludes that the plan should be confirmed. A

separate order will follow.

cc:    Debtor-Redox Power Systems, LLC
       Michael Lichtenstein, Esq.
       Louis Ebert, Esq.
       Richard Goldberg, Esq.
       Gregory Alan Dorsey, Esq.
       Nicole C. Kenworthy, Esq.
       Constantine Hortis, Esq.
       Paul Sweeney, Esq.
       U.S. Trustee

                            END OF MEMORANDUM OF DECISION

                                                 32
